DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stangeland et al. (6,371,727 B1).
Regarding claim 1, Stangeland discloses a damped turbine blade assembly (12) for use in a gas turbine engine, the damped turbine blade assembly comprising:
a first turbine blade (24) including a base (not illustrated), an airfoil (airfoil portion, col. 3 and l. 12) comprising a skin extending from the base, and an upper shroud (30) located opposite from the base and including a first small slot (38) having a first small slot top surface (60), a first small slot bottom surface (opposite 60) located opposite of the first small slot top surface (60), and a first small slot side surface (side surface, figure 5) extending from the first small slot top surface (60) to the first small slot bottom surface; and a damper (16) configured to be positioned within the first small slot (38) and simultaneously contact the first small slot top surface (60).
Stangeland is silent as to the damper simultaneously contacts the first small slot bottom surface, and the first small slot side surface. However Stangeland teaches “each damper member 16 has a cross-section that is generally slightly smaller but otherwise conforms to the cross-section of the first slotted portion 38 so as to permit relative motion between damper member 16 and its associated adjacent tip shrouds 30.”(col. 3 and ll. 37-41). Stangeland, further teaches that those skilled in the art will appreciate that the invention, in its broader aspects, may be constructed somewhat differently and suggests using axial retention means such as tabs to retain the damper member in its first slotted portion 38; see col. 4 and ll. 12-15.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 
Regarding claim 2, a resized damper would have required the damper to be fixed in the first small slot (38) by press-fitting the damper into the first small slot.
Allowable Subject Matter
Claims 9-20 are allowed over prior art of record.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for allowance of claims 9 and 14 is the inclusion of the limitations of “a second abutment positioned opposite from the first abutment including a first large slot sized larger than the first small slot, the first large slot having a first large slot top surface, a first large slot bottom surface located opposite and of the first large slot top surface, and a first large slot side surface extending from the first large slot top surface to the first large slot bottom surface.” in claim 1 and 
“a damper configured to be positioned within the first slot and the second slot having a body portion, a first leg portion extending from the body portion, the first leg portion configured to be positioned within the first slot and contact the first slot bottom surface without contacting the first slot top surface, and a second leg portion extending from the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose gas turbine with a damper connected between adjoining shrouds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747